DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. {See MPEP 609.05(b)} Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 17 of U.S. Patent No. 10,220,213. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a leadless cardiac pacemaker (LCP) comprising: a housing; a plurality of electrodes for sensing . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhut et al. (US 8,744,572 B1).
As to claims 1-2, 8, 10, 15-16 and 18, Greenhut et al. discloses a leadless cardiac pacemaker (leadless pacing device, LPD depicted as 16 in figure 5, for example) comprising: a housing (e.g., col. 3, lines 10-27); a plurality of electrodes for sensing electrical signals emanating from outside of the housing (e.g., col. 3, lines 10-27); an energy storage module (power source, depicted as 102 in figure 5; col. 26, lines 12-18) disposed within the housing (e.g., Figure 5); a control module (processor, depicted as 90 in Figure 5) disposed within the housing and operatively coupled to the plurality of electrodes, wherein the control module is configured to: receive electrical signals via two or more of the plurality of electrodes (e.g., cols. 20-21, lines 66-67 and 1-22, respectively); determine whether the received electrical signals are indicative of a command for the LCP to deliver a pacing therapy that includes post-shock pacing therapy (e.g., col. 3, lines 42-55; also see Figure 13); when the received electrical signals are indicative of a command for the LCP to deliver a pacing therapy that includes post-shock pacing therapy, determine whether a post-shock pacing therapy mode of the LCP is enabled (see Figures 13); when the received electrical signals are indicative of a command for the LCP to deliver a pacing therapy that includes post-shock pacing therapy and the post-shock pacing therapy mode of the LCP is enabled, deliver post-shock pacing therapy via two or more of the plurality of electrodes (e.g., cols. 12-13, lines 61-67 and 1-3, respectively; also see Figure 13); and when the received electrical signals are indicative of a command for the LCP to deliver a pacing therapy that includes post-shock pacing therapy and the post-shock pacing therapy 
As to claims 3-4, 6, 17 and 19, Greenhut et al. discloses the received electrical signals are indicative of a command for the LCP to deliver a pacing therapy that includes the post-shock pacing therapy and an anti-tachyarrhythmia pacing (ATP) therapy, the control module further configured to: determine whether an ATP therapy mode of the LCP is enabled; when the received electrical signals are indicative of a command for the LCP to deliver the pacing therapy that includes the post-shock pacing therapy and the anti-tachyarrhythmia pacing (ATP) therapy, and the ATP therapy mode is enabled, deliver the ATP therapy via two or more of the plurality of electrodes; and when the received electrical signals are indicative of a command for the LCP to deliver the pacing therapy that includes the post-shock pacing therapy and the anti-tachyarrhythmia pacing (ATP) therapy, and the ATP therapy mode is not enabled, not delivering the ATP therapy via two or more of the plurality of electrodes (e.g., col. 5, lines 13-29; also see Figures 8 and 12). 
As to claim 5, Greenthut et al. discloses the pacing therapy includes delivering the anti-tachyarrhythmia pacing (ATP) therapy only when an anti-tachyarrhythmia pacing (ATP) therapy mode of the LCP is enabled; and delivering the post-shock pacing therapy only when: the post-shock pacing therapy mode of the LCP is enabled; and only when the anti-tachyarrhythmia pacing (ATP) therapy was ineffective at terminating a detected tachyarrhythmia (e.g., col. 5, lines 51-63).
As to claim 7, Greenhut et al. discloses the control module of the LCP is further configured to determine whether to deliver ATP therapy before delivering the ATP therapy, based at least in part on whether a heart rate, determined from the received electrical signals, is above an arrhythmia threshold (e.g., col. 17, lines 30-57).
As to claims 9 and 13, Greenhut et al. discloses the post-shock pacing pulses have an larger amplitude relative to pacing pulses delivered during normal bradycardia pacing therapy, and are only delivered for a limited period of time once initiated (e.g., col. 38, lines 1-12).
As to claims 11-12 and 20, Greenhut et al. discloses the signal for delivery of the post-shock pacing therapy comprises a command from a remote implantable medical device (subcutaneous implantable cardioverter defibrillator (SICD); e.g., see Figure 10B).
As to claim 14, Greenhut et al. discloses the post-shock pacing pulses are only delivered for a limited period of time (e.g., see Figure 13).








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939.  The examiner can normally be reached on M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA M ALTER/Primary Examiner, Art Unit 3792